     Case 2:18-cv-03049-JAM-AC Document 74 Filed 06/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAKE PECCIA,                                       No. 2:18-cv-03049 JAM AC (PS)
12                       Plaintiff,
13            v.                                         ORDER
14    STATE OF CALIFORNIA
      DEPARTMENT OF CORRECTIONS
15    AND REHABILITATION,
16                       Defendant.
17

18          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

19   undersigned by Local Rule 302(c)(21). On May 17, 2021, defendant filed a motion for summary

20   judgment and noticed it for hearing on June 14, 2021. ECF No. 69. The court issued an order

21   stating that the motion would be heard on the papers. ECF No. 70. Plaintiff did not respond to

22   the motion. Instead, on June 14, 2021, plaintiff filed a request for a 14 day extension of time for

23   oral argument, stating that he contacted defendant and defendant did not oppose the extension.

24   ECF No. 73.

25          Local Rule 230(c) provides that opposition to the granting of a motion must be filed

26   fourteen days preceding the noticed hearing date. In the interest of justice in light of plaintiff’s

27   pro se status, the court will allow plaintiff additional time to file an opposition to the motion for

28   summary judgment and a response to the statement of undisputed facts (ECF No. 69-2). Plaintiff
                                                         1
     Case 2:18-cv-03049-JAM-AC Document 74 Filed 06/15/21 Page 2 of 2


 1   must file his opposition and statement no later than June 30, 2021. Any reply briefing is due no
 2   later than July 9, 2021. The matter will be heard on the papers without oral argument.
 3          IT IS SO ORDERED.
 4   DATED: June 15, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
